Citation Nr: 0704960	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  94-46 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Nashville, Tennessee that denied service connection for PTSD 
and dermatofibrosarcoma, and denied a compensable evaluation 
for the veteran's service-connected hemorrhoids.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The claims file has been transferred among different Regional 
Offices several times and was at the Cleveland, Ohio RO 
immediately before being transferred to the Board.

The February 1993 rating decision denied entitlement to a 
compensable rating for hemorrhoids.  A September 1996 rating 
decision, issued during the course of the appeal, granted a 
rating of 10 percent for hemorrhoids.  However, the veteran 
has not limited his appeal of the 10 percent rating assigned 
for this disability but instead contends that a higher rating 
is warranted for this disability.  See, e.g., AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, his appeal of the evaluation 
assigned for hemorrhoids remains viable and continues.  Id.

In December 1996, the veteran, accompanied by his 
representative, appeared for a hearing conducted by one of 
the undersigned Veterans Law Judges at the local regional 
office in Atlanta, Georgia.  The hearing concerned the 
veteran's appeals of the evaluation of hemorrhoids, the 
denial of service connection for PTSD, the denial of service 
connection for dermatofibrosarcoma, and entitlement to an 
earlier effective date for the assignment of a 10 percent 
rating for hemorrhoids.  

In July 2004, after additional development and adjudication 
by the RO, this case was remanded by the Board in order to 
provide the veteran with a Statement of the Case regarding 
the issue of the proper effective date for hemorrhoids, and 
to afford the veteran a requested hearing on the issues of 
service connection for PTSD and dermatofibrosarcoma, and an 
increased rating for hemorrhoids.  

In September 2004, the appellant, accompanied by his 
representative, testified at a hearing conducted before 
another of the undersigned Veterans Law Judges at the local 
VA regional office.  At the hearing, the appellant submitted 
additional evidence, accompanied by a waiver of RO 
consideration. At the hearing, the appellant withdrew from 
his appeal the issue of entitlement to an effective date 
earlier than February 19, 1992, for a 10 percent evaluation 
for hemorrhoids.  This issue is no longer before the Board.  
38 C.F.R. § 20.204(a) and (b).  

In February 2005, the Board noted that service connection for 
PTSD was previously denied by the RO in an unappealed rating 
decision dated July 1986.  In the February 1993 decision, the 
RO implicitly reopened this claim and continued the denial of 
service connection for PTSD on the merits.  The Board, 
however, found that it must initially determine whether the 
veteran had presented new and material evidence sufficient to 
reopen his claim of service connection for this condition 
because doing so went to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
reopened the claim of entitlement to service connection for 
PTSD and remanded the substance of the claim for further 
development.  In the same decision, the Board denied service 
connection for dermatofibrosarcoma, to include as due to 
herbicide exposure, and remanded the veteran's claim for an 
increased rating for hemorrhoids.  

The claims of entitlement to service connection for PTSD and 
entitlement to a higher evaluation for hemorrhoids are again 
before the Board.


FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran has PTSD.

2.  The veteran's hemorrhoids are not manifested by 
persistent bleeding and with secondary anemia, or with 
fissures. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February 2002, February 2005, and 
May 2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims for 
service connection and increased rating, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded, as well as the type of 
evidence VA would assist him in obtaining.    Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim, and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  In addition, 
the RO provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decisions in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the July 2006 
Supplemental Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, extensive post-service medical treatment records, VA 
examination reports, records in connection with an award of 
disability benefits from the Social Security Administration, 
the veteran's testimony before the RO and the Board, and 
statements submitted by the veteran and his representative in 
support of his claims.  In addition, the Board notes that 
this case has been previously remanded for additional 
development to include additional medical records and VA 
examinations in connection with the claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case consists of the veteran's 
service medical records, extensive post-service medical and 
treatment records, and VA psychiatric examinations dated in 
March 1992 and June 2006.

In this case, the veteran has been diagnosed on various 
occasions with bipolar disorder, polysubstance dependence, 
PTSD, and paranoid schizophrenia.  He has received extensive 
treatment over the years for his psychiatric conditions.

In order to determine the nature of the veteran's condition 
and whether he suffers from PTSD as a result of his military 
service, the veteran was afforded two VA examinations.  The 
first examination was conducted in March 1992.  The examiner 
noted the veteran's military and medical history; the 
examination report indicates that the veteran's claims file 
was available and reviewed in connection with the 
examination.  After examining the veteran and noting his 
history, the veteran was diagnosed with alcohol dependence 
and poly substance dependence.  The examiner also 
specifically stated that the "veteran's symptoms and history 
do not fulfill the requirements for a diagnosis of PTSD."

The veteran was again examined by VA in June 2006.  The 
examiner indicated that the veteran's claims file (three 
volumes) was reviewed in connection with the examination.  
The veteran's extensive psychiatric history was reviewed by 
the examiner for the record, including his extensive history 
of polysubstance abuse and his diagnoses of bipolar disorder 
and PTSD.  Other assessments noted were narcissistic 
personality disorder, chronic paranoia, and schizophrenia.  
After an extensive review of the veteran's medical and 
personal history, and a thorough examination of the veteran, 
the examiner diagnosed the veteran with bipolar disorder, 
NOS, and polysubstance dependence, reportedly in full 
remission.  The examiner went on to state that "[t]his 
veteran is not felt to be suffering from posttraumatic stress 
disorder."  The examiner detailed his reasons for this 
opinion and concluded that "[t]he veteran's current degree 
of emotional dysfunction is felt to be most likely caused by 
or a result of bipolar disorder."

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran's claims file contains some 
indications and an assessment of PTSD, neither VA examiner, 
that examined the veteran and his claims file in connection 
with the claim, diagnosed the veteran with PTSD. These 
conclusions were reached after reviewing the veteran's claims 
file and examining the veteran.  

At this point, the Board notes, as indicated above, that the 
veteran's claims file does indicate that he has been 
diagnosed with PTSD.  The Board finds, however, that the 
opinion of the VA examiners, especially, the June 2006 VA 
examiner, who examined both the veteran and his claims file, 
should carry the most weight in this case.  In this regard, 
the Board notes that the diagnoses of PTSD appears in 
treatment notes and do not appear to be based on a full 
review of the veteran's claims file, nor do they appear to be 
supported by any specific stressors.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).
  
The Board finds therefore that the weight of the evidence is 
against a finding that the veteran's suffers from clinical 
PTSD.  And without a current diagnosis, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In so finding, the Board does not question the 
sincerity of the veteran that he has PTSD due to an incident 
in service.  The Board notes, however, that as a lay person, 
the veteran is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

III.  Entitlement to a higher evaluation for hemorrhoids 
. 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran contends that he should be afforded 
a higher evaluation for his service-connected hemorrhoids.

Here, the veteran's hemorrhoids are currently rated as 10 
percent disabling under Diagnostic Code 7336.  Under 
Diagnostic Code 7336, external or internal hemorrhoids will 
be evaluated as noncompensable if the condition is found to 
be moderate or mild.  A 10 percent rating is awarded if the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent evaluation is warranted for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures. 

The medical evidence relevant to the veteran's condition 
consists of post-service treatment records and a VA 
examination dated in June 2006.  

A May 2005 treatment note indicates that the veteran has been 
followed in the outpatient clinic for several years with 
complaints of bleeding hemorrhoids.  The veteran complained 
of occasional prolapsing hemorrhoids with bleeding with every 
bowel movement.  Upon examination, the veteran was found to 
have a large left lateral hemorrhoid with partial prolapse.  
The veteran's prostate was indicated to be normal and his 
anal tone and sphincter tone were also found to be normal.  
The physician found no stool and no blood.

In June 2006, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was available and examined in 
connection with the claim.  The veteran's medical history was 
also noted, including past surgeries in connection with this 
condition.  Upon examination, external hemorrhoids were 
found.  These were indicated to be two 1x1 cm external skin 
tags.  The examiner however found no evidence of thrombosis, 
bleeding, fissures, anal or rectal stricture, anorectal 
fistula, impaired sphincter, or rectal prolapse.  The 
examiner indicated that there was no active fissure, fistula 
or bleeding, but did note that the veteran reported improved, 
but intermittent, small amounts of blood and perianal pain 
with and without bowel movements.  The examiner also noted 
that there were no large, thrombotic or irreducible 
hemorrhoids.  There was also no excessive redundant tissue or 
evidence of secondary anemia.

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's hemorrhoids is not warranted.  
As noted above, in order to warrant an evaluation in excess 
of 10 percent for this condition, the veteran's hemorrhoids 
must be manifested by persistent bleeding and with secondary 
anemia, or with fissures.  These symptoms are not present in 
this case.  

The Board has considered the veteran's testimony and 
statements that are of record.  Mere contentions of the 
veteran, however, no matter how well meaning, without 
supporting medical evidence, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling, is denied.



			
	DAVID C. SPICKLER 	MARY GALLAGHER
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	DEBORAH W. SINGLETON
	Veterans Law Judge
Board of Veterans' Appeals




 Depart-ment of Veterans Affairs


